Gary, P. J. This is one of the exceptional cases in which the court is constrained to reverse a judgment on ■ the verdict of a jury, on the ground that the evidence does not support the verdict. The appellee was in the service of the appellant, and as.part of his work, swept out freight cars standing on the track by a freight house. He complains that by the carelessness of other servants of the appellant, with whom lie had no association in the service, and without any notice to him, other cars were violently run against a car in which he was at work, knocking him down, whereby he sustained great injury. As to the manner in which the injury happened he was his own and only witness. As the case is to go back to the Superior Court no detail of, or comment upon, the evidence will be made, further than to say, that the testimony of other and so many witnesses contradicts his in so many particulars, and his own is subject to such criticism, that the verdict ought not to stand. To go into particulars why this is so, would serve no useful purpose, and might do harm. If the case should be tried again, any essay now upon the instructions given and refused would not add to the stock of law accessible to the counsel of the parties upon the points involved. The judgment must be reversed and the case remanded. Reversed and remanded.